In a proceeding pursuant to article 78 of the Civil Practice Act, brought by appellants, employees of the County Court of Queens County, to compel payment of increased salaries, order denying appellants’ application unanimously affirmed, without costs. In our opinion, the Special Term correctly decided that in the absence of joint action by the County Judges of Queens County, appellants were not entitled to the increases which they contended were provided in the separate budget estimates filed by the County Judges. If the County Judges cannot agree on a practical method of exercising their powers in administrative matters, the remedy must be supplied by the Legislature, and not by the courts. Present — Hagarty, Acting P. J., Adel, Nolan and Sneed, JJ.